Citation Nr: 1809415	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-16 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) to include as due to exposure to an herbicidal agent (Agent Orange).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran requested a hearing before the Board in his March 2014 VA Form 9, Substantive Appeal.  However, in a May 2016 correspondence, the Veteran withdrew his request for a hearing.  38 C.F.R. § 20.704 (e) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran seeks service connection for COPD.  He asserts that he currently has COPD as a result of having been exposed to Agent Orange during his military service in Vietnam.

The Veteran served in the Republic of Vietnam from 1969 to 1970; thus, he is presumed to have been exposed to Agent Orange in service.  However, COPD is not a disorder that may be presumed to be related to herbicidal agent exposure.

Nevertheless, the Veteran is not precluded from establishing service connection on a direct basis, regardless of the fact that his COPD is not one of the diseases which has been determined to be related to herbicidal exposure.  Importantly, a claimant can establish service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran's service treatment records do not reflect complaints of, treatment for, or diagnoses of COPD.  Post-service private treatment records show that the Veteran has been diagnosed with COPD.

The Veteran has not been afforded a VA examination to address his contentions with regard to his COPD.  Given that the Veteran has been diagnosed as having COPD and given his presumed exposure to Agent Orange during his active service in Vietnam, the Board finds that a VA examination by an appropriate specialist should be provided to obtain a competent medical opinion as to any relationship between his currently diagnosed COPD and his presumed Agent Orange exposure.  In answering this question, the examiner should address the November 2011 private medical opinion in support of a positive association.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A (d)(2) (2012); 38 C.F.R. § 3.159 (c)(4)(i) (2017).

In regards to the Veteran's claim to entitlement to service connection for hypertension, the Board finds that a VA opinion is required as to the likelihood that the Veteran's hypertension is related to exposure to an herbicidal agent such as that used in Agent Orange while serving in Vietnam.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (c) (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran served in Vietnam during the Vietnam Era and thus is presumed to have been exposed to an herbicidal agent.  See 38 C.F.R. § 3.307 (a) (2017).  Moreover, there is at least an indication that his currently diagnosed hypertension may be related to such exposure.  Specifically, the National Academy of Sciences (NAS) has found "limited or suggestive evidence of an association between" hypertension and Agent Orange exposure based on a recent statistical study.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012); Notice on Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,542 (June 8, 2010); see also 38 U.S.C. § 1116 (b) (2012). 

The category "limited or suggestive evidence of an association" means that the "[e]vidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  77 Fed. Reg. at 47,928 ; 75 Fed. Reg. at 32,542.  The Secretary of VA concluded that the studies cited to by NAS were not sufficient to establish a "positive association" between hypertension and Agent Orange exposure to warrant a new presumption of service connection for hypertension on this basis.  See id.

Nevertheless, NAS's finding of "limited or suggestive evidence of an association" between Agent Orange exposure and hypertension is at least sufficient to satisfy the "low threshold" of whether the Veteran's hypertension may be related to service to warrant an opinion.  See McLendon , 20 Vet. App. at 83 (holding, in pertinent part, that an examination or opinion is warranted when there is an indication that a current disability may be related to an in-service event).  In this regard, although presumptive service connection for hypertension is not available based on herbicidal exposure, the claim may still be established with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (observing that the "availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange").

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records from February 2014 forward.



2.  Obtain a VA medical nexus opinion as to whether it is at least as likely as not (50% probability or more) that the Veteran's COPD is related to exposure to an herbicidal agent such as that used in Agent Orange.  The claims file must be made available to the examiner for review.  

The examiner must provide specific reasons in support of the conclusion reached.

3.  Obtain a VA medical nexus opinion as to whether it is at least as likely as not (50% probability or more) that the Veteran's hypertension is related to exposure to an herbicidal agent such as that used in Agent Orange.  The claims file must be made available to the examiner for review. 

The examiner must provide specific reasons in support of the conclusion reached.

4.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

